The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 04/16/21.
a. No claims have been amended.
b. As indicated in the previous Office Action, the Examiner additionally adds cited paragraphs and figures from Bangolae’s provisional (62/161,761, hereafter “Prov‘761”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Bangolae et al. (US 2018/0098370, “Bangolae” and Bangolae’s provisional application, 62/161,761, hereafter “Prov‘761”).
Regarding claim 1, Bangolae discloses a method performed by a user equipment (UE), the method comprising:
- receiving system information from a base station (See fig.3, ¶.6, ¶.41, and ¶.48, the relay configuration information message can be part of a system information block (SIB) that is broadcast from the eNodeB to the plurality of UEs; See Prov‘761, pg.9, ¶.1, In Figure 4, the UE determines whether or not it is interested to act as a relay after receiving the SIB message and then configuring relay function based on the broadcast configuration parameters contained in system information transmitted from a base station, eNB), and
- transmitting, to the base station, a Radio Resource Control (RRC) message including sidelink UE information (See fig.17-18 and ¶.87, RRC message comprising sidelink UE information being sent to eNodeB 1730 to act as a relay for the remote UE; See ¶.107, relay UE 1720 can communicate an RRC message, e.g., a sidelink UE information message, to the eNodeB 1730; See Prov‘761, pg.20, Fig.9, which is same as the Fig.17 of Bangolae, shows ‘RRC Message comprising Sidelink UE information being sent to eNB; 

    PNG
    media_image1.png
    257
    447
    media_image1.png
    Greyscale




Prov’761, pg.16 and Fig.7, ‘Sidelink UE information’, which in included in RRC message, being sent to eNB after the UE initiating relay configuration based on the received SIB relay configuration information

    PNG
    media_image2.png
    561
    734
    media_image2.png
    Greyscale


) indicating that the UE is acting as a sidelink relay (See, Prov’761, pg.9, 1st ¶, after the UE determines that it is interested to act as a relay then it informs that eNB about its interest to act as a relay by sending the Sidelink UE Information message to the eNB; Prov’761, pg.12, ¶.1, the new ‘relayInterest’ field enables the UE to indicate to the eNB that it is interested to act as a Relay UE) after (i) the UE is configured by upper layer to perform an operation of the sidelink relay (See Prov’761,pg.5, ¶.2, relay configuration are to be sent via AS (Access Stratum) higher layer) and (ii) the UE initiates to perform the operation of the sidelink relay (Prov’761, pg.7, the parameters within SIB broadcast message table, “initiateRelayfromIdle – When set to ‘On’, the UE initiate relay operation while being in idle mode. The absence means that the UE should go to the connected mode to initiate relay operation; See pg.7, ”In Figure 1, the UE determines whether or not to initiate the relay functionality based only on the broadcast configuration parameters contained in system information and potentially UE internal information),
- wherein the operation of the sidelink relay is an operation of transmitting a signal received from one of a remote UE and the base station to the other one of the remote UE and the base station (Prov’761, See Fig.3-4, 
             
    PNG
    media_image3.png
    448
    556
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    473
    582
    media_image4.png
    Greyscale
).

Regarding claim 7, it is a user equipment claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 8, it is a method claim performed by a base station corresponding to the method claim 1 performed by a user equipment and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 9, it is a base station claim corresponding to the method claim 8 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
At pages 4-9, applicant argues that Prov’761 fails to disclose the claim limitations “transmitting, to the base station, a Radio Resource Control (RRC) message including sidelink UE information indicating that the UE is acting as a sidelink relay after (i) the UE is configured by an upper layer to perform an operation of the sidelink relay and (ii) the UE initiates to perform the operation of the sidelink relay by asserting that “Prov’761 meets the limitations of RRC message includes sidelink UE information indicating that the UE is acting as a sidelink relay, but Prov’761 fail to disclose the two prior conditions after (i) the UE is configured by an upper layer to perform an operation of the sidelink relay and (ii) the UE initiates to perform the operation of the sidelink relay” [applicant emphasis added].
In reply, the limitations “condition (i) the UE is configured by an upper layer to perform an operation of the sidelink relay” explicitly read on:
Prov’761, pg.5, last ¶, discloses “The configurations below are discussed to be sent via AS (Access Stratum) higher layer, i.e. upper layer.” That is, the following paragraphs below are configured via AS upper layer.
Prov’761, pg.6, 1st ¶, discloses “As part of the UE-to-Network relay operation, certain cell specific information may be necessary. Embodiments includes a new SystemInformationBlock SIB to be defined for relay related configuration parameters that are generic and can be broadcast.
Prov’761, pg.6, SystemInformationBlockX includes a software program module (heighted with gray color) and ‘SystemInformationBlockTypeX’ includes the option of “relayOperationSupported” or not.
Prov’761, pg.7 discloses “In Figure 1, the UE determines whether or not to initiate the relay functionality based only on the broadcast configuration parameters contained in system information and ‘Relay UE decides to act as a Relay’ as shown in Fig.1 which meet the second condition (ii) the UE initiates to perform the operation of the sidelink relay [emphasis added].


    PNG
    media_image5.png
    383
    590
    media_image5.png
    Greyscale

In other words, as explained above, Prov’761 discloses the method for a UE to initiate to perform the operation of the sidelink relay by using broadcasted configuration information such as SIB18/19 from eNB. And then sidelink UE information is transmitted to eNB after deciding the UE to be act as a sidelink relay. It is not necessary that UE sends sidelink UE information to eNB without deciding the UE to be act as the sidelink UE. Therefore, the examiner disagrees respectfully.

                                                                     Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411